Third District Court of Appeal
                               State of Florida

                         Opinion filed February 11, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-3047
                         Lower Tribunal No. 12-48042
                             ________________


                      Manuel Chinchilla, etc., et al.,
                                   Petitioners,

                                        vs.

           International Petrochemical Sales Limited, etc.,
                                   Respondent.



     On Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, Jose M. Rodriguez, Judge.

      Carey Rodriguez O’Keefe Milian Gonya, LLP, and Juan J. Rodriguez and
David M. Levine, for petitioners.

      Hogan Lovells US LLP, and Richard C. Lorenzo, Alvin F. Lindsay, and
Yara Lorenzo, for respondent.

Before WELLS, LAGOA, and LOGUE, JJ.

     PER CURIAM.
      We deny the petition for certiorari and approve the trial court’s order

overruling exceptions to the carefully-crafted, narrowly-drawn, and well-reasoned

report and recommendation of General Magistrate Elizabeth M. Schwabedissen.

      Denied.




                                       2